Title: To James Madison from Wheeler Martin, 10 February 1809
From: Martin, Wheeler
To: Madison, James



Sir
Providence February 10th. 1809

I understood those Gentlemen of this Town who denominate themselves republicans had in part recommended Jeremiah B Howell and Thomas Coles as Suitable persons as Collector for the Port of Providence.  Your Excellency perhaps is informed that nine tenths of the Ship holders of Providence are Federalist.  If you are not so informed it is afact.
I believe your Excellency would wish to make an appointment which will be most agreeable to the Inhabitants of this the Second Town in the Eastern States.  If so Jeremiah B Howell or Thomas Coles will not be most pleasing.  Jeremiah B Howell is son to David Howell who as to respect amonqst the people Stands low enough  Besides the people think one office from the General Government in one family is enough.  David Howell received as Commissioner for runing the St Croix line $11.500, and now holds the office of District Attorney and has for many years holden it.  Thomas Coles is a Stranger and will not be pleasing as Collector of this Port.  Nathaniel Smith the present navel Officer of this Port will be pleasing to the people if he Should be appointed Collector  He has uniformly Supported the Jeffersioning Administration and is aman of good Sense.  If your Excellency Should be of my opinion and Nathaniel Smith Should be appointed Collector, I take the liberty to recommend to your Excellency William Brown Martin Esquire a nephew of mine as a very Suitable man for Navel Officer  He is aman of Good Character and Capable.
Mr. Martin has exerted himself in the Support of the present administration.  He is son to Silvanus Martin of this Town aman of high respectability and Nephew to the Present Lieutenant Governor of this State.  His Grand Father, Father and five Uncles were in the Revolutionary War  It is a truth not one of all this young Gentlemans Connections holds an Office under the General Government although very numerous.
I think and believe that it is more like Republicansiams to distribute Offices amongst different families than it is to give them all into one family as Old David Howell wishes  Your Excellency will believe me to be your freind in every Sentiment of respect and will Excuse me in these remarks to you as I was one who voted for Electors that Voted for Pinkney Although the Gentleman I have recommended for Office voted the other way.

Wheeler Martin

